DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 29 May 2020.
Claims 1-22 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 June 2021 was considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In para 0060, on pages 13-14, line 5, “authorized locations 12” is not shown anywhere on the drawing Fig. 1C.  It appears that it should be “authorized locations 124”.
In para 0072, on page 17, line 7, “POS device 208” should have been “POS device 108” as evidenced by Fig. 1C and that 208 is used to designate the “Display and Touch Screen” on Fig. 2.
In para 0096, on page 23, line 7, “user interface 410” is not properly used as in Fig. 4, it is used to denote both “Router A” (top of Fig. 4) and exploded view of the user interface (bottom, right of Fig. 4).  See also para 0105, on page 25, lines 5-6, and para 0106, page 26, line 1, for similar problem.  In other word, the same numerical reference 410 is used to denote two different things in the drawing Fig. 4 and the specification; thus, one must be renumbered on the drawing and amended in the specification to reflect the renumbering.
In para 0101, on page 24, line 4, “mobile wagering sub-system 40” should have been “mobile wagering sub-system 60” (see Fig. 1A’s notation and also line 5 of this para 0101).
In para 0105, on page 25, line 5, “distributor server 302” should have been “distributor server 304” (see Fig. 3 and para. 0091).
In para 0106, on page 26, line 4, “mobile devices 406 and 408” should have been “mobile devices 404 and 406”.
Appropriate correction is required.

Drawings
The disclosure is objected to because of the following informalities: in Fig. 4, the same numerical reference 410 was used to denote both the router A and the exploded view of the user interface (see red high-light of Fig. 4 below as well as their descriptions in para 0096 of the specification).  

    PNG
    media_image1.png
    808
    570
    media_image1.png
    Greyscale


Claim Objections
Claims 18 and 20-22 are objected to because of the following informalities: claims 18 and 20-22 are method claims, but they depend on a system claim 16.  It appears that the applicant intended for these claims to depend on the method claim 17.  Therefore, examiner will interpret that claims 18 and 20-22 as depending on method claim 17 for the purposes of compact prosecution. Appropriate correction is required.
Additionally, Claims 13, 15 and 16 are objected to because of the following informalities: these claims are similar to claims 2, 8 and 11, but they depend on claim 11 instead of claim 12.  It appears that the applicant intended for these claims to depend on the system claim 12.  Therefore, examiner will interpret that claims 13, 15 and 16 depend on system claim 12 for the purposes of compact prosecution. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, 17-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone et al (US 20170193748 A1) in view of Walker et al (US 20010012796 A1).

In regards to Claim 1, Arnone discloses:
A system for anonymously funding a temporary cash account (see Arnone: Fig. 1A and para. [0101] - “a pseudo anonymous account interleaved wagering system”; Para. [0091] - “A user may desire to use the interleaved wagering system as described herein anonymously or pseudo anonymously. That is, the user may wish to deposit RC to the system without using a payment method that indicates the user's identity”), 
the system comprising: a personal mobile device communicatively coupled to a network component (see Arnone: Para. [0190] - “a mobile device 342, a gaming console 344, a personal computer 346, and an electronic gaming machine 340 are operatively connected with a wager server 348 and a process controller 350, and an interactive application server 352 using a communication link 354”); 
a list of authorized locations (see Arnone: Para. [0180] - “The electronic gaming machine 200 may be physically located in various types of gaming establishments” – Arnone discloses the authorized locations); 
a Point-of-Sale (POS) device communicatively coupled to the network component wherein the POS device is associated with the at least one authorized location (see Arnone: Para. [0327] - “the online retailer including a point of sale device 1210”; Para. [0180] - The electronic gaming machine may be physically located in various types of gaming establishments”; Fig. 10 and Para. [0324] – “Retailer 1212 with point of sale device 1210” – Arnone discloses POS device associated with the at least one authorized location); 
a device identifier received by the personal mobile device, in which the device identifier is communicated from the network component to the personal mobile device and to the POS device (see Arnone: Para. [0328] - “In some embodiments, the funds account 1216 is associated with a globally unique device identifier associated with the device 1208. The user is now able to use the RC purchased through the point of sale device 1210 in the interleaved wagering system.”; 
a unique session identification, generated by the network component, is communicated to the personal mobile device (see Arnone’s Fig. 11 and Paras. [0340-0343] together with Para. [0027] and para [0120].  In Paras. [0340-0343] – “The point of sale device 1306 communicates, to a fund management controller 1308, request data for one or more RC codes”, “RC codes are unique codes”, “The point of sale device 1306 receives the requested RC code data from the fund management controller 1308 (1322).” “ The point of sale device 1306 automatically prints the RC code based on the RC code data. Once the RC code is printed on a paper or document, it can be given to the user (1326)”. Para. [0027] “In a further embodiment, the RC code and redemption code are unique codes, and the RC code and redemption code and respective corresponding values are stored in the fund management controller.” Para. [0120] “In various embodiments, the process controller 112 includes one or more interfaces, 162, 163 and 164, that operatively connect the process controller 112 to one or more interactive processing devices, such as interactive processing device 120, to one or more session management servers, such as session/management server 150, and/or to one or more wager servers, such as wager server 102, respectively.)”; 
the unique session identification generated by the network component is also communicated to the POS device  (see Arnone Para. [0341] RC code data associated with the requested RC codes is communicated from the fund management controller 1308 to the point of sale device 1306 (1322). The point of sale device 1306 receives the requested RC code data from the fund management controller 1308 (1322)”; 
the POS device receives a cash amount from a particular user (see Arnone Para. [0323] -  “In some embodiments, the user purchases RC from a third party. In an example embodiment, the user may purchase RC from a store, such as a convenience store or market. In this example embodiment, the user exchanges cash for RC”; Para. [0324] “The store may include a point of sale device configured to facilitate transactions. In some embodiments, a point of sale device 1210 may generate the RC code and generate the media given to the user (e.g., paper, document, or gift card) by printing the code on the media or writing data to the media”); 
the POS device generates a confirmation instruction that confirms that the device identifier associated with the personal mobile device is in the physical possession of the particular user that provided the cash amount (see Arnone Para. [0342] – “The point of sale device 1306 automatically prints the RC code based on the RC code data. Once the RC code is printed on a paper or document, it can be given to the user (1326). In some embodiments, instead of printing the RC code, the RC code may be electronically transmitted to the device. In some embodiments, instead of printing the RC code, the RC code may be loaded to a gift card for the user 1304 to swipe onto an apparatus associated with the interleaved wagering system.” Para. [0340] – “As described herein, RC codes are unique codes”. Para. [0339] “A user 1304 in possession of a device transmits money to a point of sale device 1306 (1318). The point of sale device 1306 receives the money from the user 1304 (1318).”); 
the POS device confirms that the device identifier receiving the funds is the one in the possession of the user supplying the funds (see Arnone Para. [0342] – “The point of sale device 1306 automatically prints the RC code based on the RC code data. Once the RC code is printed on a paper or document, it can be given to the user (1326). In some embodiments, instead of printing the RC code, the RC code may be electronically transmitted to the device.” – Arnone discloses that since POS device electronically transmitted the RC code to the device, the POS device confirms the device identifier and that it belongs the uses who provides the cash.); 
the POS receives an instruction to associate the cash amount with the personal mobile device sharing the same device identifier with the personal mobile device and the POS device (see Arnone Para. [0341] – “RC code data associated with the requested RC codes is communicated from the fund management controller 1308 to the point of sale device 1306 (1322). The point of sale device 1306 receives the requested RC code data from the fund management controller 1308 (1322).” Para. [0342]- “The point of sale device 1306 automatically prints the RC code based on the RC code data. Once the RC code is printed on a paper or document, it can be given to the user (1326). In some embodiments, instead of printing the RC code, the RC code may be electronically transmitted to the device. In some embodiments, instead of printing the RC code, the RC code may be loaded to a gift card for the user 1304 to swipe onto an apparatus associated with the interleaved wagering system.)”; 
the POS device communicates the device identifier, the unique session identification and the cash amount to the network component (Arnone Para. [0328] – “The user may enter the code received from the point of sale device 1210 into an interface provided by the interactive processing device 1202. The RC associated with the code is then transferred to a funds account 1216 associated with the user and/or the device 1208. In some embodiments, the funds account 1216 is associated with a MAC address of the device 1208. In some embodiments, the funds account 1216 is associated with a globally unique device identifier associated with the device 1208. The user is now able to use the RC purchased through the point of sale device 1210 in the interleaved wagering system. The association between the funds account 1216 and the user and/or device 1208 may be anonymized so that the user cannot be identified based on the funds account 1216. In some embodiments, a user and/or device identification is encrypted during transmittal over a network communication in order to maintain anonymity.)”; 40Inventor(s): Weaver et al.Attorney Docket No. PG 20.004 
the network component receives the device identifier, the unique session identification and the cash amount (see Arnone’s Fig. 11 and Para. [0344] - “The interactive processing device 1302 communicates RC code data and a verification request to the fund management controller 1308 (1330). The fund management controller 1308 receives the RC code data and the verification request from the interactive processing device 1302 (1330). Upon receiving the RC code data and the verification request, the fund management controller 1308 automatically verifies the RC code data received from the interactive processing device 1302. In some embodiments, the fund management controller 1308 verifies the received RC code data by accessing a database of active RC codes and their corresponding values to determine if the received RC codes are present in the database. The database of RC codes may be local or remote, accessible via a network.”); 
the network component verifies the received data and funds the cash account with the cash amount (see Arnone Para. [0344] - “Upon receiving the RC code data and the verification request, the fund management controller 1308 automatically verifies the RC code data received from the interactive processing device 1302. In some embodiments, the fund management controller 1308 verifies the received RC code data by accessing a database of active RC codes and their corresponding values to determine if the received RC codes are present in the database.”); 
and the personal mobile device accesses the cash account to fund an activity (see Arnone Para. [0347] - “Once the fund data is received by the pseudo anonymous user funds account 1310, the interactive processing device 1302 may automatically configure a display provided by the interactive processing device 1302 to reflect the value of the pseudo anonymous user funds account 1310. In some embodiments, an indication is communicated from the fund management controller 1308 to the interactive processing device 1302 that the RC codes are verified. The interactive processing device 1302 receives an indication from the fund management controller 1308 that the RC codes are verified, and automatically configures the display.”).

However, Arnone fails to explicitly disclose: 
a cash account that has a predefined duration period wherein the cash account forfeits funds remaining in the cash account upon expiration of the predefined duration period 

However, in a similar field of endeavor, Walker discloses
a cash account that has a predefined duration period wherein the cash account forfeits funds remaining in the case account upon expiration of the predefined duration period (see Walker, [Para 0008] – “A further need exists for a prepaid casino card system that provides a monetary amount that expires in predefined expiration amounts over a plurality of expiration periods, thereby leaving any expiration amounts which are forfeited by the player as breakage (profits) for the casino.”. Para [0011] – “If a player does not utilize the entire predefined expiration amount, for a given predefined expiration period, the remaining balance on the expiring prepaid casino card allocated for the expiration period automatically expires”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the forfeiture of unused funds after a predefined duration period as taught by Walker into the system of Arnone’s because this would incentivize account user to make frequent return visits as to not forfeit any unused funds.

In regards to Claim 2, Arnone discloses:
The system of claim 1 wherein the device identifier originates at the personal mobile device and is communicated to the network component (See Arnone: Para [0328] – “The user may enter the code received from the point of sale device 1210 into an interface provided by the interactive processing device 1202. The RC associated with the code is then transferred to a funds account 1216 associated with the user and/or the device 1208. In some embodiments, the funds account 1216 is associated with a MAC address of the device 1208. In some embodiments, the funds account 1216 is associated with a globally unique device identifier associated with the device 1208. The user is now able to use the RC purchased through the point of sale device 1210 in the interleaved wagering system. The association between the funds account 1216 and the user and/or device 1208 may be anonymized so that the user cannot be identified based on the funds account 1216. In some embodiments, a user and/or device identification is encrypted during transmittal over a network communication in order to maintain anonymity.”).

In regards to Claim 3, Arnone discloses:
 The system of claim 2 wherein the device identifier, originating at the personal mobile device, is generated from a user input (See Arnone: Para [0343] – “[0343] The user 1304 receives the RC code (1326). The RC code is entered to the interleaved wagering system via the interactive processing device 1302. In some embodiments, the user enters the RC code into an interface of the interactive processing device”).

In regards to Claim 4, Arnone discloses:
The system of claim 1 further comprising a mobile application that is downloaded to the personal mobile device wherein the downloaded mobile application is communicatively coupled to the network component (See Arnone: Figs. 3A-3C, Paras [0019] and [0173] – “An interactive application server provides a host for managing head-to-head play operating over a network of interactive processing devices connected to the interactive application server using a communication link.”).

In regards to Claim 5, Arnone discloses:
The system of claim 1 wherein the network component receives a Wi-Fi source message from the mobile application (See Arnone: Para [0208] – “The one or more communication interface devices 516 provide one or more wired or wireless interfaces for communicating data and commands between the interactive processing device 400 and other devices that may be included in a pseudo anonymous account interleaved wagering system. Such wired and wireless interfaces include, but are not limited to: a Universal Serial Bus (USB) interface; a Bluetooth interface; a Wi-Fi interface.”),
in which the Wi-Fi source message is associated with an authorized location (See Arnone: Para [0327] – “the user may provide personal information, such as credit card information to the online (Wi-Fi) retailer.”).

In regards to Claim 6, Arnone discloses:
The system of claim 4 wherein the mobile application requests a geo-location data set and the mobile application communicates the geo-location data set to the network component (See Arnone: Para [0158] – “the session/management server 150 also manages geolocation information to ensure that the pseudo anonymous account interleaved wagering system 128 is only used by users in jurisdictions were wagering is approved”; Fig. 1D further shows the session/management 193 is connected to the network 190).

In regards to Claim 8, Arnone discloses:
The system of claim 1 further comprising a cash selection input associated with a mobile application, in which the cash selection input is received by the mobile application (See Arnone: Para [0368] – “A user 1408 may desire to interact with an interactive application executed by the interactive processing device 1402. In order to deposit money to the interleaved wagering system”); and 
41Inventor(s): Weaver et al.Attorney Docket No. PG 20.004the cash selection input is communicated to the network component, which then communicates the cash selection input to the POS device (See Arnone: Figs 10-14 show the interactive processing device communicates with the process controller via a network).  
In regards to Claim 9, Arnone discloses:
The system of claim 1 further comprising a mobile application that includes a wagering game operating on the personal mobile device and the cash account funds the wagering game (See Arnone: Fig. 3C which shows a mobile application that includes a wagering server 348 and mobile device 342; and Para [0231] – “the wager server manages accounts for individual users wherein the users make deposits into the accounts, amounts are deducted from the accounts”).  

In regards to Claim 10, Arnone discloses:
The system of claim 1 further comprising a mobile application that receives the device identifier and the mobile application receives the unique session identification (See Arnone: Figs. 3A-3C, Figs. 11-14 and Para [0328] – “ The user may enter the code received from the point of sale device 1210 into an interface provided by the interactive processing device 1202. The RC associated with the code is then transferred to a funds account 1216 associated with the user and/or the device 1208. In some embodiments, the funds account 1216 is associated with a MAC address of the device 1208. In some embodiments, the funds account 1216 is associated with a globally unique device identifier associated with the device 1208. The user is now able to use the RC purchased through the point of sale device 1210 in the interleaved wagering system.” and Para [0340] - “RC codes are unique codes” (i.e. system with application server includes device identifier and unique RC codes (unique session identification)).

In regards to Claims 11, Arnone discloses:
The system of claim 1 further comprising a mobile application displaying the device identifier with a large image of the device identifier when the personal mobile device is in the same authorized location as the POS device. (See Arnone: Para [0335] – “In an example embodiment, the redemption code may be displayed on the device 1208 for the user to show to a store. The redemption code may be scanned at the store, at a point of sale device 1210.” and Para [0328] – “the funds account 1216 is associated with a MAC address of the device 1208. In some embodiments, the funds account 1216 is associated with a globally unique device identifier associated with the device 1208. The user is now able to use the RC purchased through the point of sale device 1210 in the interleaved wagering system.”).

In regards to Claims 17 and 22, these claims recite a method that is equivalent to the system of claim 11.  Therefore, Arnone in view of Walker, as applied to system claim 11 above, also discloses the method as recited in claims 17 and 22.

In regards to Claims 18 and 19, Arnone in view of Walker, as applied to system claims 2-3 above, also discloses the method as recited in claims 18-19.

In regards to Claim 20, Arnone in view of Walker, as applied to system claims 1, 4, and 6 above, also discloses the method as recited in claim 20.

In regards to Claim 21, Arnone in view of Walker, as applied to system claim 8 above, also discloses the method as recited in claim 21.

Claims 7, 12-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone in view of Walker, in further in view of Cage et al (US 2018/0293834 A1).


In regards to claim 7, the combination of Arnone and Walker discloses the system of claim 6 but fails to explicitly disclose:
wherein the network component accesses a database that identifies authorized locations”. 

However, in a similar field of endeavor, Cage discloses:
Wherein the network component accesses a database that identifies authorized locations (see Cage, Para. [0306] – “The second network may have access to a database that includes authorized retailer locations”). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of the network component accessing a database that identifies authorized locations as taught Cage into the combined system of Arnone and Walker’s for the purpose of determining location of the user device associated with the game and to allow the processing of the game-playing transactions when the user device is located in one of the authorized locations.
In regards to Claim 20, the combination of Arnone, Walker, and Cage, as applied to system claims 1, 4, 6 and 7 above, also discloses the method as recited in claim 20.

In regards to Claim 12, this claim is rejected similarly as claim 1 above where limitations are the same.  For the additional limitations not addressed in claim 1 above, Arnone in view of Walker further discloses:
a mobile application that is downloaded to the personal mobile device wherein the downloaded mobile application is communicatively coupled to the network component (see rejection of claim 4 above);
a geo-location data set requested by the mobile application and communicated by the mobile application to the network component (see rejection of claim 6 above); and
the POS device displays the device identifier; the device identifier is displayed on the personal mobile device when the personal mobile device is in a same authorized location as the POS device (see rejection of claim 11 above).

Arnone also discloses a list of authorized gaming locations (see Arnone: Para. [0180] - “The electronic gaming machine 200 may be physically located in various types of gaming establishments” – Arnone discloses the authorized locations).

However, Arnone in view of Walker fails to disclose: 
“the network component communicating a list of authorized gaming locations to the mobile application”.

However, Cage discloses the network component communicating a list of authorized gaming locations to the mobile application (see Cage, Para. [0306] – “The second network may have access to a database that includes authorized retailer locations”). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of communicating, by the network component, a list of authorized gaming locations to the mobile application as taught Cage into the combined system of Arnone and Walker’s for the purpose of determining location of the user device associated with the game and to allow the processing of the game-playing transactions when the user device is located in one of the authorized locations.

In regards to Claims 13, 14, 15 and 16, the combination of Arnone, Walker, and Cage discloses these claims similarly as to claims 2, 3, 8 and 11 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yatagiri et al. (US 20220076225) generally discloses methods and systems for remote self-checkout between a point-of-sale device and a mobile/user device throughtthe use of a unique coded image used to establish a unique session per transaction.
Anderson et al. (US 20170092076 A1) generally discloses a gaming system including a network accessible sports betting server that allows players to place anonymous wagers using an anonymous account identifier associated with a remaining balance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685